Citation Nr: 1102021	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-03 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to August 
1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision from the Department 
of Veterans Affairs (VA) regional office (RO) located in North 
Little Rock, Arkansas that denied the Veteran's application to 
reopen his claim for service connection for a back disability on 
the basis that new and material evidence had been received to 
reopen the claim.  

A Board videoconference hearing was held in October 2009, a 
transcript of which proceeding has been associated with the 
claims file.

In December 2009, the Board remanded the Veteran's claim for 
further development.  Such development has been completed and 
associated with the claims file, and the matter is returned to 
the Board for further appellate review.

As noted in the Board's prior December 2009 remand, the Veteran's 
original claim for service connection was denied in an unappealed 
rating decision in October 1960.  The RO subsequently denied 
reopening this claim in an unappealed October 2001 rating 
decision.  In January 2008, the Veteran submitted a copy of a 
service treatment record that was not associated with the claims 
file at the time of the 2001 decision.  VA regulations provide 
that if relevant service treatment records are associated with 
the claims file after VA first decided the claim, VA will 
reconsider the claim without regard to the provisions of 
38 C.F.R. § 3.156(a) (2010), which provide for the standard for 
reopening previously denied claims.  38 C.F.R. § 3.156(c) (2010).  
Thus, as newly submitted service treatment records have been 
associated with the claims file that reflect a back strain was 
incurred in June 1958, reconsideration of the previously denied 
claim on a de novo is warranted.  Consequently, the issue has 
been recharacterized on the title page as entitlement to service 
connection for a back disability.  See 38 C.F.R. § 3.156(c) 
(2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the most probative evidence of record is 
against finding that the Veteran currently has back disability 
etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  See 
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for a 
back disability, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 
5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2010).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated June 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The 
letter informed the Veteran of what information or evidence was 
needed to support his claim, what types of evidence the Veteran 
was responsible for obtaining and submitting to VA, and which 
evidence VA would obtain.

Because the Veteran's claim of entitlement to service connection 
for a back disability is denied, as explained below, the Board 
finds that any notice deficiencies regarding the assignment of 
disability ratings and effective dates is moot.  See Dingess, 19 
Vet. App. 473.  Nevertheless, the Board notes that the June 2007 
VCAA letter also notified the Veteran of how VA assigns 
disability ratings and effective dates.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
Veteran's service treatment records, private treatment records, 
and VA treatment records are all in the file.  The Veteran has 
not identified any outstanding records relevant to his claim.  
The Board finds that the record contains sufficient evidence to 
make a decision on the Veteran's claim.  In this regard, as noted 
above, in December 2009, the Board remanded the Veteran's claim 
for further development, to include so that copies of outstanding 
VA treatment records dated from 1996 to present, as well as any 
outstanding service treatment records, could be associated with 
the claims file.  Pursuant to the Board's remand directives, the 
RO obtained copies of all of the Veteran's outstanding VA 
treatment records dated from 1996 to present and associated them 
with the claims file.  Also, the RO requested copies of any 
outstanding service treatment records relating to the Veteran's 
reported back injury, including any inpatient treatment records 
from the Whiting field naval hospital, and a negative reply was 
received in February 2010.  In addition, the Board directed in 
its remand that the RO provide the Veteran with Forms 21-4142 so 
that any outstanding treatment records from Mr. M.W. (a 
chiropractor) dated from 1994 to 2002 could be requested.  In 
January 2010, the RO sent a letter to the Veteran and enclosed a 
blank Form 21-4142, and requested that the Veteran provide 
authorization for VA to obtain any outstanding records from Mr. 
M.W. dated from 1994 to 2002, or that the Veteran obtain the 
records and submit them himself.  In response, in February 2010, 
the Veteran submitted a statement along with all of the 
outstanding records from Mr. M.W.  Subsequently, the Veteran's 
claim was readjudicated by way of a May 2010 SSOC.  In light of 
the above, the Board finds that there has been substantial 
compliance with the Board's remand directive.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

VA's duty to assist generally includes the duty to provide a VA 
examination or obtain a medical opinion when necessary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  In 
June 2009, the Veteran was provided with a VA examination 
relating to his claim.  The VA examiner reviewed the claims file, 
examined the Veteran, elicited a history from him, and the 
examiner provided adequate, thorough reasoning for his 
conclusions.  The Board finds that the record contains sufficient 
evidence to make a decision with regard to the Veteran's claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  Id.

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty in the Navy from December 1954 
to August 1958.  He alleges that in June 1958, while on active 
duty at the Milton, Florida naval base, he was working on the 
wing of an aircraft with an oil leak, slipped, fell, and landed 
on the pavement below and injured his back.  See Statements in 
Support of Claim, November 1996 and November 2000.  The Veteran 
alleges that he was treated at the Whiting Field naval hospital 
for several hours with a heat lamp.  See Form 21-526, October 
1996; Statement in Support of Claim, November 2000.  He alleges 
that he has had back pain ever since his injury in service.

A June 2009 VA examination report reflects that the examiner 
recorded a diagnosis of degenerative joint disease (DJD) and 
degenerative disc disease (DDD) of the lumbar spine.  Based 
thereon, the Board finds that the Veteran clearly has a current 
back disability.

The Board will now address whether the Veteran's current back 
disability is related to service.

As an initial matter, the Board acknowledges that consistent with 
the Veteran report of sustaining an in-service injury, the 
Veteran's sick bay records reflect that in June 1958, the Veteran 
was noted as having strained his back working on the line, and 
that he complained of pain in his right lumbar area.  He was 
prescribed heat and Tolserol (a muscle relaxant).  The Board 
notes that there are no other service treatment records relating 
to any back problems, and the Veteran's July 1958 separation 
examination report is silent as to any back condition.

The first post-service record of complaint is the Veteran's July 
1960 original claim for service connection.  He was provided with 
a VA examination in August 1960, which VA examination report 
shows that the Veteran was examined by a VA orthopedic 
specialist, and that the Veteran reported a history of slipping 
and falling about five to six feet in service.  Examination of 
the Veteran's back revealed no spasm of the paravertebral 
muscles, no tenderness on deep palpation, normal range of motion 
without complaint of pain, normal straight leg raising, and an x-
ray of the lumbosacral spine revealed no bone or joint 
abnormality.  A diagnosis was recorded on the radiological report 
of no orthopedic pathology, and, likewise, the examiner opined in 
his report that there was no evidence of orthopedic pathology.

The next record of complaint is an August 1994 private 
chiropractic treatment record from Mr. M.W., which reflects that 
the Veteran reported experiencing back pain for three days after 
"a lot of heavy lifting," and no mention is made in the record 
of any history of back injury in service.  The Board acknowledges 
several subsequent chiropractic treatment records from Mr. M.W. 
dated from August 1994 to August 2002 showing continued treatment 
(adjustments) for complaints of back pain, and the Board 
acknowledges that an August 2001 record reflects the Veteran's 
reported history of having injured his back in service.

The Veteran was provided with a VA examination in December 1996 
in connection with a request to reopen his claim for service 
connection.  The examination report reflects that the Veteran 
reported a history of falling on a greasy floor and hurting his 
back in service, and that although he had no back pain in the 
last four months, he reported currently receiving regular 
treatments by a chiropractor.  He also reported currently being 
self-employed as a paper hanger, carpenter, and painter.  
Examination of his lumbosacaral spine revealed no muscle spasm or 
tenderness, no limitation of motion, normal straight leg raising.  
An x-ray of the Veteran's lumbosacral spine revealed spurring and 
degenerative changes throughout the lumbar vertebrae.  No 
spondylolysis or listhesis was noted.  The examiner recorded a 
diagnosis of a lumbar strain, degenerative arthritis, and DDD.  
No opinion was provided, however, as to the etiology of the 
Veteran's back disability.

As noted above, the Board remanded this matter in December 2009, 
to include so that all of the Veteran's outstanding VA treatment 
records could be associated with the claims file.  Pursuant to 
the Board's remand, all of the Veteran's VA treatment records 
dated from August 1995 to present were associated with the claims 
file, which include only two treatment records showing complaints 
of back problems.  A June 2002 VA treatment record reflects that 
the Veteran complained of severe low back pain and reported a 
history of injuring his back in 1957 in the Navy (albeit an 
apparent typographical error reflects he was injured in "a plane 
crash").  Objective findings of right lumbar tenderness to 
palpation, as well as limitation of motion were noted, and a 
diagnosis of acute exacerbation of chronic low back pain was 
recorded.  About two years later, a July 2004 VA treatment record 
also shows a complaint of low back pain, but no diagnosis was 
recorded.

The June 2009 VA examination report reflects that the Veteran 
reported a history of injuring his low back in service when he 
fell about eight feet off an airplane in Milton, Florida while 
fixing an oil leak.  He reported having gone to sick call and 
being given treatment and immediately returning to duty.  He 
reported that he experienced chronic back pain since that injury, 
including flare-ups with prolonged standing and forward bending.  
He reported that post-service, he was seen at the VA medical 
center regarding his back condition twice, although he did not 
specify whether these visits were relating to his August 1960 VA 
examination or whether these were for treatment (and the Board 
notes that a request for records dating back to 1958 through the 
1960s was negative due to the policy of destroying records that 
old, see reply letter dated November 1996, and, as noted above, 
there is no record of treatment at the VA medical center until 
June 2002).  The Veteran reported receiving subsequent post-
service treatment by a private chiropractor, Mr. N. (which 
records the Veteran has identified as being no longer available) 
the records are no longer available) prior to being treated more 
recently by two other private chiropractors, Messrs. M.W. and 
R.E.  The examiner also noted the Veteran's history of working as 
a carpenter for 44 years post-service.  Objective findings of 
limitation of motion were noted, although it was noted that there 
was no pain with motion except for forward bending.  X-rays 
revealed multi-level DJD as well as some DDD in the lower lumbar 
spine.  As noted above, the examiner recorded a diagnosis of 
DJD/DDD of the lumbar spine.  The examiner opined that the 
Veteran's current back disability was not related to service.  He 
explained that the Veteran's exit examination was normal, and 
there was no record of complaint until the 1990s as reflected in 
private chiropractic treatment records and until 2002 at the VA 
medical center.  The examiner further opined that the Veteran's 
back condition since the mid-1990s was more likely due to aging 
and occupational stresses than service, and the examiner noted 
that these treatment records show that the Veteran's occupation 
was noted as the cause of his back problems (see first 
chiropractic treatment record, Mr. M.W., August 1994, reflecting 
a "lot of heavy lifting" as history of back problem).

The Board finds the opinion of the June 2009 VA examiner to be 
the most probative evidence of record as to whether the Veteran's 
back disability is related to service.  The Board notes that it 
is uncontradicted by any medical evidence of record other than a 
September 2007 opinion letter from Mr. M.W., which the Board 
finds to lack probative value as discussed below.  The June 2009 
VA examiner reviewed the claims file, examined the Veteran, took 
into account his reported history of injury in service and post-
service treatment, and provided a thorough rationale for his 
conclusions.  

The Board acknowledges several chiropractic treatment records 
from Mr. M.W., dated from August 1994 to August 2002, reflecting 
treatment for back problems, including several lumbar 
adjustments.  In particular, the Board acknowledges that an 
August 2001 record from Mr. M.W. reflects that the Veteran 
reported that he believed his condition was caused by a back 
injury in 1957 in service in Milton, Florida.  Likewise, the 
Board acknowledges a July 2002 private treatment record and a 
September 2007 letter from Mr. R.E., a chiropractor, in which he 
noted that he treated the Veteran twice in 2002 for low back 
pain, and that the Veteran related his back problems to a 1958 
injury in service.  The Board notes, however, that the mere 
transcription of the Veteran's lay history, by itself, does not 
transform the Veteran's lay history into medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  The Board also 
acknowledges a September 2007 letter from "Dr. M.W." (although 
it is not clear whether M.W. is, in fact, a physician, as an 
August 1994 letter from him reflects that he was a chiropractor, 
not a medical doctor) in which he noted he had treated the 
Veteran for back pain in 1996, 2001, and 2002, that the Veteran 
related his back pain to a fall in 1957 in service, and in which 
M.W. opined that the Veteran's back condition "could have been" 
the result of that injury.  The Board notes, however, that such 
an opinion is very speculative by its terms, and therefore it is 
of much less probative value than the thorough VA opinion 
discussed above.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (holding that any medical link that is speculative, 
general or inconclusive in nature is of no probative value and 
not a sufficient basis to grant service connection); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

The Board also acknowledges several lay statements made by the 
Veteran regarding slipping on oil and falling off the wing of a 
plane in service and injuring his back, being treated at sick bay 
with a heat lamp and aspirin, and experiencing continuity of 
symptomatology since service.  See, e.g., Statements, June 2007, 
January 2010 (circa).  While the Board concedes that the Veteran 
injured his back in service and was treated with heat and muscle 
relaxant medication (as is evidenced by his June 1958 service 
treatment records), the Board does not find the Veteran's claimed 
continuity of symptomatology to be credible due to inconsistent 
statements made by the Veteran.  For instance, while the Veteran 
has testified that he has experienced continuity of 
symptomatology since service and was not able to perform lifting 
as a painting contractor for 36 years, by contrast, an August 
1994 chiropractic record from Mr. M.W., and notably the earliest 
post-service treatment record associated with the claims file, 
reflects that the Veteran reported that he had been experiencing 
back pain for three days after performing a "lot of lifting 
lately," and no mention was made of any in-service injury.  See 
Hearing Transcript at 8-9.  As noted, it was not until 2001 that 
he reported to a treatment provider that his in-service back 
injury was the cause of his problems.  Also, while the Veteran 
has testified that he has experienced continued symptomatology 
since service, the Board finds that the normal objective findings 
noted on the July 1958 separation examination report and the 
August 1960 orthopedic VA examination report (including the 
radiological report as well) weigh heavily against the Veteran's 
subjective complaints, and the Board ultimately places more 
probative weight on the objective findings of the clinicians who 
prepared these reports.  Moreover, the Court has held that, even 
where a veteran asserts continuity of symptomatology since 
service, he or she is not necessarily competent to establish a 
nexus between the continuous symptomatology and the current 
claimed condition.  See, e.g., McManaway v. West, 13 Vet. App. 
60, 66 (1999), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 
117 (1999); Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  
In this regard, the Board finds the opinion of the June 2009 VA 
examiner to be far more probative than the opinion of the Veteran 
with regard to linking underlying pathology to the Veteran's 
current back disability.  As noted, the VA examiner considered 
the Veteran's report as to his history, but the examiner also 
considered the Veteran's age and the nature of his post-service 
employment, which the examiner found to be important factors.

The Board also acknowledges several other lay statements 
submitted by the Veteran.  A July 1960 lay statement from the 
Veteran's then-wife, Ms. C.M., reflects that she remembered the 
Veteran coming home one day around the summer of 1958 and that he 
could hardly walk, and that he told her he fell from a plane he 
was working on and hurt his back, and that since then some days 
his back continued to bother him and he was unable to work.  In a 
July 1960 statement, Mr. C.M. wrote that the Veteran began 
working for him at a store in August 1958 and that the Veteran 
told him he had injured his back, and that the Veteran had to 
leave his employment because he was unable to lift cartons and 
bags.  In a February 2001 statement, Mr. R.G. wrote that he has 
known the Veteran since 1964, and that the Veteran complained to 
him of experiencing back problems due to an injury in service.  
In another lay statement dated September 2001 from the Veteran's 
now former-wife, Ms. C.M., she wrote that she had been married to 
the Veteran for 49 years, and that he injured his back when he 
fell from the wing of a plane in service and that he has had 
problems with his back since the in-service injury.  In a 
November 2006 lay statement, Mr. S.P. wrote that he had known the 
Veteran since around 1981 ("25 years"), and that the Veteran 
told him he had injured his back in the Navy, that he experienced 
back pain working on jobs, and that he had gone to chiropractors 
for treatment, and that sometimes he would stay in his truck 
while his men were working due to back pain.  In a May 2007 
statement, Mr. B.M. wrote that he became acquainted with the 
Veteran in 1996 and that he witnessed the Veteran experience back 
pain and that he had helped him with projects requiring lifting.  
In a May 2007 statement, Mr. L.R. wrote that he had known the 
Veteran since 1958, and that the Veteran has experienced back 
problems since 1958 when he injure his back falling off a plane 
in service, and that he had received chiropractic treatment. In a 
June 2007 lay statement, Ms. C.S. wrote that she had worked with 
the Veteran for several years and that he was often not able to 
work due to back pain.  While the Board acknowledges that these 
lay persons are competent to report that the Veteran told them he 
was injured in service, and while they are competent to report 
symptoms capable of lay observation, they are not, however, 
competent to etiologically link the Veteran's current back 
disability to an in-service injury, and the Board ultimately 
finds the opinion of the June 2009 VA examiner to be far more 
probative in this regard.  Savage v. Gober, 10 Vet. App. 488, 
495- 98 (1997).  As noted, the VA examiner considered the 
Veteran's lay assertion of continuity of symptomatology, but the 
examiner also considered the Veteran's age and the nature of his 
post-service employment, and the examiner found those factors to 
be the more likely source of his back disability.

For these reasons, the Board finds that the preponderance of the 
evidence is against granting service connection for a back 
disability, and the benefit of the doubt rule is not for 
application.  See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001); see also 38 U.S.C.A. § 5107 (West 2002).



ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


